Ed. F. McFaddin, Justice (concurring). I agree with the result reached in this case; but I dissent (a) from some of the language in the opinion and (b) from the extent to which the majority has seen fit to go. The majority has stated in its opinion: “We conclude that Pinkert and McMinn are tenants in common in the ratio.of the amounts paid by them or their predecessors in obtaining title from the Districts. ’ ’ To this language, designating Pinkert and McMinn as tenants in common, I respectfully direct this dissent; and here are my reasons: (1) After long and serious consideration in Sanders v. Mhoon, 214 Ark. 589, 217 S. W. 2d 349, we refused to denominate the relationship as ‘ ‘ tenants in common. ’ ’ The majority is now doing what we deliberately refused to do in Sanders v. Mhoon. (2) Furthermore, to say that Pinkert and McMinn are “tenants in common” is dictum. It is only necessary for us in this case to settle the rights between the litigants; and it is not necessary for us to designate or denominate their relationship so as to surround these parties, and other parties that may be similarly situated, with the rights and duties flowing from the relationship of tenancy in common. I urged my brother judges to use language (a) that the relationship between Pinkert and McMinn, insofar as this case was concerned, had the aspects of tenancy in common, or (b) that the rights of Pinkert and McMinn could be settled by applying some of the rules of tenancy in common. Either statement would have been sufficient for this opinion; and anything beyond such statement is dictum. (3) The language of the majority in designating Pinkert and McMinn as tenants in common is language that will come back to plague us in future eases. Tenants in common have certain rights, duties and liabilities, and remedies between themselves and as regards others. Some such items are adverse possession, payment of taxes, improvements, repairs and tax sales. An examination of any treatise or law encyclopedia article on co-tenancy will disclose a multitude of matters relating to tenants in common. I predict that the rules on these various matters cannot be applied iii all — or even in a majority of — instances between persons situated as are Pinkert and McMinn in the case at bar, who have acquired separate and distinct titles under improvement district foreclosure proceedings. Eventually the language of the majority in the case at bar will have to be explained and modified. Therefore, to summarize: the majority has gone further than we went in Banders v. Mhoon; the language as to co-tenancy was broader than was necessary to a holding in the case at bar; and the designation of co-tenancy will come back to plague us.